Citation Nr: 0635571	
Decision Date: 11/15/06    Archive Date: 11/28/06

DOCKET NO.  03-05 253A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to a compensable evaluation for a right knee 
disability prior to September 23, 2005, on appeal from an 
initial grant of service connection.

2.  Entitlement to a compensable evaluation for a left knee 
disability prior to September 23, 2005, on appeal from an 
initial grant of service connection.

3.  Entitlement to an evaluation in excess of 10 percent for 
a right knee disability after September 22, 2005, on appeal 
from an initial grant of service connection.

4.  Entitlement to an evaluation in excess of 10 percent for 
a left knee disability after September 22, 2005, on appeal 
from an initial grant of service connection.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran had active military service from November 1984 to 
November 2001, with two years, eleven months, and twenty-six 
days of prior active service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Louisville, Kentucky.  This rating granted service 
connection for left and right knee disabilities and denied 
entitlement to service connection for a bilateral hand 
disability.  The veteran appealed the assignment of 
noncompensable evaluations for the knee disorders and the 
denial of service connection for the hand disability.  In 
March 2005, the Board issued a Decision/Remand on these three 
issues.  Specifically, the Board denied the veteran's request 
for service connection and it remanded the remaining issues 
for the purpose of obtaining additional evidence.

The veteran underwent a VA medical examination of his knees 
in September 2005 and those results were forwarded to the 
Cleveland, Ohio, RO.  [It is noted that the Cleveland RO, 
through its Tiger Team Development Group, processed the 
Board's remand.]  Following a review of the evidence, the RO 
assigned a 10 percent disability evaluation for each knee.  
The effective date assigned was September 23, 2005.  This was 
not a full grant of the benefit sought on appeal because a 
higher rating was and is available.  Regarding a claim for an 
increased rating, the claimant is generally presumed to be 
seeking the maximum benefit allowed by law and regulation, 
and such a claim remains in appellate status where a 
subsequent rating decision awarded a higher rating, but less 
than the maximum available benefit.  See AB v. Brown, 6 Vet. 
App. 35, 38 (1993).  Thus, the issues involving the knees 
remain before the Board on appeal.  


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the 
issues addressed in this decision.

2.  The veteran's right knee disability is manifested by 
slight limitation of movement and pain.  Lateral subluxation 
and instability has not been shown upon examination.

3.  The veteran's left knee disability is manifested by 
slight limitation of movement and pain.  Lateral subluxation 
and instability has not been shown upon examination.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 10 percent, but no 
higher, for a right knee disability, prior to September 23, 
2005, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & 
Sup. 2005); 38 C.F.R. §§ 3.321, 4.1- 4.14, 4.104, Diagnostic 
Codes 5003, 5019, 5257, 5260, and 5261 (2006).

2.  The criteria for an evaluation of 10 percent, but no 
higher, for a left knee disability, prior to September 23, 
2005, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & 
Sup. 2005); 38 C.F.R. §§ 3.321, 4.1- 4.14, 4.104, Diagnostic 
Codes 5003, 5019, 5257, 5260, and 5261 (2006).

3.  The criteria for an evaluation in excess of 10 percent 
for a right knee disability, after September 22, 2005, have 
not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002 & Sup. 
2005); 38 C.F.R. §§ 3.321, 4.1- 4.14, 4.104, Diagnostic Codes 
5003, 5019, 5257, 5260, and 5261 (2005).

4.  The criteria for an evaluation in excess of 10 percent 
for a right knee disability, after September 22, 2005, have 
not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002 & Sup. 
2005); 38 C.F.R. §§ 3.321, 4.1- 4.14, 4.104, Diagnostic Codes 
5003, 5019, 5257, 5260, and 5261 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1) (2006).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006).

VA satisfied its duty to notify by means of a June 2001 
letter from the RO that was provided to the veteran prior to 
the issuance of the original jurisdiction (AOJ) decision.  
However, that particular letter only informed the veteran of 
what evidence was required to substantiate his claim for 
service connection, and of his, and VA's, respective duties 
for obtaining evidence.  The appellant was also asked to 
submit evidence and/or information in his possession to the 
AOJ.  The Board notes that the veteran was notified of what 
evidence was required to substantiate his claim for an 
increased evaluation along with his, and VA's, respective 
duties via a second VCAA letter that was issued in February 
2003.  

Despite the fact that the notice was provided to the veteran 
after the initial AOJ decision, the Board finds that there 
was a "lack of prejudice from improper timing of the 
notice."  That is, in Pelegrini v. Principi, 18 Vet. App. 
112 (2004), the U.S. Court of Appeals for Veterans Claims, 
hereinafter the Court, held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable AOJ decision on a 
claim for VA benefits.  In the present case, the unfavorable 
AOJ decision that is the basis of this appeal was already 
decided.  The appeal was based on a "downstream" issue - 
the awarding of service connection, the assignment of a 
noncompensable evaluation, and the veteran's appeal of the 
evaluation assigned.  The VCAA information on increased 
evaluations was not provided to him until after he appealed 
the claim.  However, he was provided was VCAA information 
with respect to service connection prior to the AOJ 
determination.  The Court acknowledged in Pelegrini that 
where the § 5103(a) notice was not mandated at the time of 
the initial AOJ decision, the AOJ did not err in not 
providing such notice.  Rather, the appellant has the right 
to content complying notice and proper subsequent VA process.  
Pelegrini, 18 Vet. App. at 120.

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.

VA informed the appellant of which evidence he was to provide 
to VA and which evidence VA would attempt to obtain on his 
behalf.  In this regard, the VA sent the appellant notice of 
the VCAA, which spelled out the requirements of the VCAA and 
what the VA would do to assist the veteran.  The VA informed 
the appellant that it would request records and other 
evidence, but that it was the appellant's responsibility to 
ensure that the VA received the records.  The veteran was 
told that he should inform the VA of any additional records 
or evidence necessary for his claim.  The Board would add 
that the veteran's accredited representative has also been 
informed of the information needed to support the veteran's 
contentions.

Additionally, VA has a duty to obtain a medical examination 
or opinion when such examination or opinion is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 
2002 & Supp. 2005).  The record reflects that as a result of 
the veteran's initial claim, the veteran underwent a physical 
examination in order to determine whether the veteran had the 
claimed disorder.  Also, in September 2005, the veteran sat 
for another examination in order to determine the severity of 
his bilateral knee disability.  These examinations have been 
accomplished in order to determine whether the veteran should 
be granted service connection and then a higher disability 
evaluation.  Given the foregoing, the Board finds that the VA 
has substantially complied with the duty to obtain the 
requisite medical information necessary to make a decision on 
the veteran's claim.

The VA must also make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought.  In this instance, the RO 
obtained the veteran's available medical treatment records, 
and they have been included in the claims folder.  Moreover, 
the veteran was given the opportunity to present evidence and 
testimony before an RO hearing officer and the Board.  The 
record reflects that the veteran did in fact provide 
testimony before an RO hearing officer and the transcript 
from that hearing has been included in the claims folder for 
review.  During that hearing, the veteran was quite specific 
as to how his disability was affecting him and what symptoms 
and manifestations the condition was producing.  
Additionally, the veteran was given notice that the VA would 
help him obtain evidence but that it was up to the veteran to 
inform the VA of that evidence.  It seems clear that the VA 
has given the veteran every opportunity to express his 
opinion with respect to his claim, the VA has obtained all 
known documents that would substantiate the veteran's 
assertions; and, the veteran has undergone medical 
examinations so that the VA would have a complete picture of 
the disabilities at issue.

Given the foregoing, the Board finds that the RO has 
substantially complied with the Board's most recent 
development instructions in the Board's Remand for the issues 
discussed in the Decision.  See Dyment v. West, 13 Vet. App. 
141, 146-47 (1999) (remand not required under Stegall v. 
West, 11 Vet. App. 268 (1998) where the Board's remand 
instructions were substantially complied with), aff'd, Dyment 
v. Principi, 287 F.3d 1377 (2002).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection or an increased evaluation claim.  
Those five elements include: 1) veteran status; 2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; 4) degree of disability; and 5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Additionally, this notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection or an 
increased evaluation is awarded.  Id.

In the present appeal, the veteran was provided with VCAA 
notice in accordance with Dingess via a letter that was sent 
in June 2006.  The Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision as the 
veteran has been provided by the requisite notice.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  

In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, any error in not 
providing a single notice to the appellant covering all 
content requirements is harmless error.  See also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006).  Here, the veteran is not 
prejudiced by the Board's consideration of his claim as VA 
has already met all notice and duty to assist obligations to 
the veteran under the VCAA.  In essence, the veteran in this 
case has been notified as to the laws and regulations 
governing disability evaluations.  He has been told what the 
VA would do to assist him with his claim and the VA has 
obtained all documents it has notice thereof that would 
assist in the adjudication of the veteran's claim.  Thus, the 
Board finds that there has been no prejudice to the veteran 
that would warrant further notification or development.  As 
such, the veteran's procedural rights have not been abridged, 
and the Board will proceed with appellate review.  Bernard, 4 
Vet. App. at 393.

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2006).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 (2006) requires 
that each disability be viewed in relation to its history and 
that there be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.2 (2006) 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  38 C.F.R. § 4.7 (2006) provides that, where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.

The regulations do not give past medical reports precedence 
over current findings.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the Court has held 
that, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Id.; Peyton v. Derwinski, 1 Vet. App. 282 (1991); 38 C.F.R. 
§§ 4.1, 4.2 (2006).  With respect to the issues before the 
Board, the appeal does stem from the veteran's disagreement 
with evaluations assigned in connection with the original 
grant of service connection, and the potential for the 
assignment of separate, or "staged" ratings for separate 
periods of time, based on the facts found, are for 
consideration.  Fenderson v. West, 12 Vet. App. 119 (1999).

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2006).

This recently-retired US Army soldier has come before the 
Board claiming that the RO erred when it did not assign 
higher disability evaluations for both of his service-
connected knees.  Shortly after he retired from the US Army, 
the veteran underwent VA medical examinations of his knees.  
The claims folder contains a copy of a VA x-ray film study 
that reported "normal" knees with no bone or joint 
abnormalities.  

A general medical exam was performed in July 2001.  That 
examination produced a full active range of motions of the 
knees.  The knees were found to be without deformity or 
effusion, and there was no tenderness to palpation over 
either knee.  Although the veteran complained of crepitus, 
pain, and stiffness, the examiner did not note findings or 
manifestations of these complaints during the actual physical 
exam.  

Another physical examination of the veteran occurred in April 
2003.  The examiner provided the following results:

Right knee range of motion was 0-135 
degrees, left was 0-140 degrees.  There 
was no pain with range of motion of the 
knees.  He had bilateral negative 
McMurray, negative drawer, and no medial 
or lateral ligamentous laxity of either 
knee.

A third examination was accomplished in September 2005, and 
was performed after the Board requested such an examination 
in the Board's Decision/Remand of March 2005.  Prior to the 
exam, the veteran complained of "cracking" of both knees 
along with pain and weakness.  He told the examiner that he 
used over-the-counter medications for relief of the pain, and 
said that his discomfort was relieved through the nonuse of 
the knees.  The veteran additional reported that he did not 
use crutches, braces, corrective shoes, or a cane for relief 
or treatment of any complained knee symptom.  

When examined, the examiner failed to find redness, warmth, 
or pain to palpation of either knee.  The right knee had 
three degrees of extension and 122 degrees of flexion.  Pain 
was reported and crepitus was found.  Nevertheless, weakness, 
fatigue ability, a lack of endurance, or incoordination were 
not observed with respect to the right and left knees.  
Ligaments of the right knee were stable but varus pressure 
caused mild pain.  There was no evidence of effusion, 
locking, or dislocation of cartilage of either knee.  
Extension of the left knee was five degrees and there was 120 
degrees of flexion with pain.  Crepitus was reported with the 
crepitus being worse in the left knee.  Ligaments of the left 
knee were stable but with some pain.  Degenerative joint 
disease of either knee joint was not shown on x-ray films of 
the knees.  

In conjunction with the veteran's claim for initial and 
additional benefits, the veteran's VA medical treatment 
records have been obtained and included in the claims folder.  
These records do not show repeated treatment for either knee.  
Moreover, those same records do not contain any suggestions 
that the veteran undergo physical therapy for either knee.

The veteran's bilateral knee disabilities has been rated by 
analogy to bursitis of the knees pursuant to the rating 
criteria found at 38 C.F.R. Part 4, Diagnostic Code 5019 
(2006).  A note under this code states that a disability will 
be rated on limitation of motion of the affected part or as 
degenerative arthritis.  Reviewing 38 C.F.R. Part 5003 (2006) 
(degenerative arthritis), this code states that compensation 
may be awarded (1) when limitation of motion meets the 
schedular criteria for the joint(s) affected and is 
objectively confirmed, such as by swelling, muscle spasm, or 
satisfactory evidence of painful motion; (2) when objectively 
confirmed limitation of motion is not sufficient to warrant a 
compensable schedular evaluation, 10 percent is assigned for 
each major joint or minor joint group affected; (3) when 
there is no limitation of motion, 10 or 20 percent will be 
assigned depending on the degree of incapacity, if there is 
x-ray evidence of 2 or more major joints or minor joint 
groups.  Hicks v. Brown, 8 Vet. App. 417, 420 (1995).

38 C.F.R. § 4.59 (2006) notes that crepitation on flexion 
identifies diseased points of contact, and together with 
Diagnostic Code 5010 [5003] deems painful motion from x-ray 
documented arthritis to be limited motion, even without 
actually limited motion and even though motion is possible 
beyond where pain sets in, and warrants a minimum 10 percent 
rating for each joint affected.

Limitation of motion of either knee may be rated pursuant to 
Diagnostic Codes 5260 or 5261, for limitation of flexion or 
extension of the leg.  38 C.F.R. Part 4 (2006).  Under 
Diagnostic Code 5260, a 10 percent evaluation applies where 
flexion is limited to 45 degrees.  A 20 percent evaluation 
requires flexion limited to 30 degrees, and a 30 percent 
evaluation requires flexion limited to 15 degrees.  
Diagnostic Code 5261 provides for a 10 percent evaluation for 
extension limited to 10 degrees.  A 20 percent evaluation 
requires extension limited to 15 degrees, and a 30 percent 
evaluation requires extension limited to 20 degrees.  
Extension limited to 30 degrees warrants a 40 percent 
evaluation, and extension limited to 45 degrees warrants a 50 
percent evaluation.  See 38 C.F.R. Part 4 (2006).

It is possible for a veteran to have separate and distinct 
manifestations from the same injury, which would permit 
rating under several diagnostic codes.  The critical element 
in permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994) (where a veteran with a 
service-connected facial injury sought an increased rating, 
the veteran's disability was to be properly assigned 
compensable ratings under separate codes for disfigurement, 
tender and painful scars and muscle injury).

VA's Office of General Counsel (GC) has determined that a 
claimant who has arthritis and instability of the knee may be 
rated separately under Diagnostic Codes 5003 and 5257.  See 
VAOPGCPREC 23-97 (Multiple Ratings for Knee Disability).  The 
General Counsel thereafter concluded that for a knee 
disability rated under Diagnostic Code 5257 to warrant a 
separate rating for arthritis based on x-ray findings and 
limitation of motion, limitation of motion under Diagnostic 
Code 5260 or Diagnostic Code 5261 need not be compensable but 
must at least meet the criteria for a zero-percent rating.  
In addition, a separate rating for arthritis could also be 
based on x-ray findings and painful motion under 38 C.F.R. § 
4.59 (2006).  See VAOPGCPREC 9-98 (Multiple Ratings for 
Musculoskeletal Disability and Applicability of 38 C.F.R. §§ 
4.40, 4.45 and 4.59).  The Board is bound by this precedent 
opinion.  38 U.S.C.A. § 7104(c) (West 2002).

Pursuant to Diagnostic Code 5257, slight impairment of either 
knee, including recurrent subluxation or lateral instability, 
will warrant a 10 percent evaluation.  38 C.F.R. Part 4 
(2006).  A 20 percent evaluation requires moderate 
impairment, and a 30 percent evaluation requires severe 
impairment.  Id.

The VA Schedule for Rating Disabilities (Rating Schedule) 
provides that the range of motion of the knee is zero degrees 
on extension to 140 degrees on flexion.  38 C.F.R. § 4.71, 
Plate II (2006).

In DeLuca v. Brown, 8 Vet. App. 202 (1995) it was held that 
38 C.F.R. §§ 4.40, 4.45 were not subsumed into the diagnostic 
codes under which a veteran's disabilities are rated.  
Therefore, the Board must consider the "functional loss" of 
a musculoskeletal disability under 38 C.F.R. § 4.40 (2006).  
Functional loss may occur as a result of weakness or pain on 
motion of the affected body part.  38 C.F.R. § 4.40 (2006).  
The factors involved in evaluating, and rating, disabilities 
of the joints include:  weakness; fatigability; 
incoordination; restricted or excess movement of the joint; 
or, pain on movement.  38 C.F.R. § 4.45 (2006).  These 
factors do not specifically relate to muscle or nerve 
injuries independently of each other, but rather, refer to 
overall factors, which must be considered when rating the 
veteran's joint injury.  See DeLuca, 202 Vet. App. 202, 206- 
07 (1995).

The three VA medical examinations show that there is less 
than slight to slight limitation of motion of both knees.  
The most recent medical examination suggested that there was 
some restriction in flexion in both knees - the restriction 
ranges from 0 to approximately 20 degrees, with evidence of 
pain.  Nevertheless, the veteran's limitation of motion alone 
does not warrant an evaluation in excess of 10 percent 
pursuant to 38 C.F.R. Part 4, Diagnostic Code 5261 (2006).  
The veteran's extension of either knee has not been limited 
to 15 degrees.  His flexion of either knee has not been 
limited to 30 degrees. Such a limitation would qualify the 
veteran for a 20 percent disability evaluation pursuant to 38 
C.F.R. Part 4, Diagnostic Code 5260 (2006).

X-ray films do not show evidence of degenerative changes.  
The veteran does have some limitation of motion of both knee 
joints due to pain.  However, there is no evidence suggestive 
that either the left or right knee incapacitates the veteran.  
While he does suffer some limitation, there is no indication 
that he is unable to perform daily chores or activities or 
work.  In fact, the veteran most recently reported in 
September 2005, when he was questioned by the examiner, 
admitted that he is capable of scrambling up and down tanks 
and around the tank course.  There is no government or 
private medical evidence suggesting that the veteran suffers 
from occasional incapacitating exacerbations of both knees, 
singularly or jointly.  Therefore, a disability evaluation in 
excess of 10 percent under 38 C.F.R. Part 4, Diagnostic Codes 
5003 (2006), for the left and right knee, is not warranted.  

In other words, it is the conclusion of the Board that the 
appellant's overall level of functional impairment taken into 
consideration with the medical evidence in this case 
preponderates against finding that limitation of motion 
warrants more than the current compensable evaluation.  With 
regard to any instability of the knee, it has not been found 
on any of the examinations, and the veteran has never 
indicated that he must use a brace for either knee for 
stability.  There is no showing of ankylosis or dislocated 
cartilage with episodes of locking.  In effect, the criteria 
for a rating in excess of a 10 percent rating for 
disabilities of the right and left knees are not met under 
any pertinent Diagnostic Code.  The evidence is not so 
balanced that there is any doubt on this point that could be 
resolved in the appellant's favor. 38 U.S.C.A. § 5107(b) 
(West 2002 & Supp. 2005).

Additionally, the Board has considered whether it is 
appropriate to assigned "staged ratings," in accordance 
with Fenderson, supra.  The Board recognizes that the 
Cleveland RO, the RO which adjudicated the matter in June 
2006, thought that staged ratings were necessary.  However, 
the Board disagrees and instead believes that the medical 
evidence demonstrates consistently and throughout that the 
veteran meets the criteria for 10 percent ratings from the 
original date of his claim.  That is, the veteran has 
consistently complained of pain and stiffness in both knees 
since submitting his claim for benefits.  The veteran has 
complained of crepitus and perceived weakness.  Although the 
veteran's range of motion was not impinged thereon by the 
pain, at least when first measured immediately following the 
veteran's retirement from service, the veteran has testified 
that the symptoms produced by both knee disabilities have 
remained the same since his retirement.  The benefit- of-the-
doubt-rule has been considered in making this decision, and 
as such, a 10 percent disability evaluation is assigned for 
both disorders.  Therefore, the assignment of staged 
evaluations in this case is not necessary.

In reaching the above determination, the Board considered 
whether the veteran's service-connected disabilities standing 
alone presents an exceptional or unusual disability picture, 
as to render impractical the application of the regular 
schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2006); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 94 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Significantly, however, no evidence 
has been presented showing factors such as a marked 
interference with employment beyond that interference 
contemplated in the assigned ratings or frequent periods of 
hospitalization, due solely to the veteran's service-
connected left and right knee disabilities, as to render 
impractical the application of the regular schedular 
standards.  In the absence of such factors, the Board finds 
that the criteria for submission for assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2006) 
are not met.


ORDER

1.  A 10 percent disability evaluation, but no higher, for a 
right knee disability is granted prior to September 23, 2005, 
subject to the regulations governing the payment of monetary 
benefits.

2.  A 10 percent disability evaluation, but no higher, for a 
left knee disability is granted prior to September 23, 2005, 
subject to the regulations governing the payment of monetary 
benefits.

3.  Entitlement to an evaluation in excess of 10 percent for 
a right knee disability after September 22, 2005 is denied.  

4.  Entitlement to an evaluation in excess of 10 percent for 
a left knee disability after September 22, 2005 is denied.  



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


